Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amended application filed on 09/10/2021.
Claims 1-7 and 16-20 are pending. 
Claims 1 and 3-7 are amended.
Claims 16-20 are new. 
Response to Arguments
Applicant’s arguments (“Remarks”) filed on 09/10/2021 have been considered, however, they are unpersuasive.
Applicant argues that the prior art does not explicitly teach wherein the processor is configured to provide, to the home appliance, information with respect to trouble occurring in the home appliance in advance of the trouble occurring. Examiner respectfully disagrees. Ahmed ¶ [0026], specifically recites that “[p]redictions of future behavior based on the current behavior may be made and used to schedule maintenance, establish control now to alter the expected performance or avoid undesired situations, or otherwise used to reset the operation of the HVAC system.” Therefore, Ahmed teaches predicting problems (an issue that requires maintenance, or an undesired situation) in the home appliance before they occur. Furthermore Ahmed ¶ [0008] teaches that “A problem or opportunity for the air-handling unit is presented on a display”; see also Abstract.  Examiner furthermore notes that the last limitation of claim 
Ahmed also teaches updating a neural network model (Ahmed ¶ [0058], teaches utilizing neural network models to learn to predict an output) with product information and the operation information of the home appliance (Ahmed ¶ [0108], the neural network model is updating using the measurements and other data; see also ¶¶ [0103]-[0105] regarding collecting design specifications/other data and operation information/measurements) to determine a trouble item of the home appliance (Ahmed ¶ [0108], the neural network model is updating using the measurements and other data; see also ¶¶ [0103]-[0105] regarding collecting design specifications/other data and operation information/measurements; see also ¶ [0058], a neural network model is used to predict events; see also ¶ [0026]; see also Abstract “The analytics are used to predict needs, as inputs to the modeling, identify problems”; see also ¶ [0008], “A problem or opportunity for the air-handling unit is presented on a display”; see also ¶ [0109], “various features, elements, and embodiments described herein may be claimed or combined in any combination or arrangement”).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). Receipt is acknowledged of a certified copy of foreign application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ahmed (Pub. No. US 2016/0246269 A1) in view of Murakami (Pub. No. US 2002/0128728 A1).

Regarding claim 1, Ahmed teaches a data learning server comprising: a communicator communicatively connected to a plurality of external devices, the plurality of external devices comprising a home appliance (Ahmed Fig. 1 ¶¶ [0101] & [0107], server 24 transmits information such as a problem to computer 30 with display 32 and therefore the server 24 has a communicator); a learning data acquisition unit configured to acquire, via the communicator, product information of the home appliance (Ahmed ¶¶ [0103]-[0104], design specification information is collected and transmitted to the server) and operation information of the home appliance (Ahmed ¶¶ [0103]-[0105], operation information is collected and transmitted to the server and is used to identify a problem); a model learning unit configured to update a neural network model (Ahmed ¶ [0058], teaches utilizing neural network models to learn to predict an output) using product information and the operation information of the home appliance (Ahmed ¶ [0108], the neural network model is updating using the measurements and other data; see also ¶¶ [0103]-[0105] regarding collecting design specifications/other data and operation information/measurements) wherein the neural network model is trained to output one or more trouble items based on the product information and the operation information (Ahmed ¶ [0108], the neural network model is updating using the measurements and other data; see also ¶¶ [0103]-[0105] regarding collecting design specifications/other data and operation information/measurements; see also ¶ [0058], a neural network model is used to predict events; see also ¶ [0026]; see also Abstract “The analytics are used to predict needs, as inputs to the modeling, identify problems”; see also ¶ [0008], “A problem or opportunity for the air-handling unit is presented on a display”; see also ¶ [0109], “various features, elements, and embodiments described herein may be claimed or combined in any combination or arrangement”); a processor configured to provide the product information and the operation information to the neural (Ahmed ¶ [0108], the neural network model is updating using the measurements and other data; see also ¶¶ [0103]-[0105] regarding collecting design specifications/other data and operation information/measurements; see also ¶ [0058], a neural network model is used to predict events; see also ¶ [0026]; see also Abstract “The analytics are used to predict needs, as inputs to the modeling, identify problems”; see also ¶ [0008], “A problem or opportunity for the air-handling unit is presented on a display”; see also ¶ [0109], “various features, elements, and embodiments described herein may be claimed or combined in any combination or arrangement”), and wherein the processor is configured to provide, to the home appliance, information with respect to trouble occurring in the home appliance in advance of the trouble occurring (Ahmed ¶ [0058], a neural network model is used to predict events; see also Ahmed ¶ [0026], “Predictions of future behavior based on the current behavior may be made and used to schedule maintenance, establish control now to alter the expected performance or avoid undesired situations, or otherwise used to reset the operation of the HVAC system.”; see also Abstract “The analytics are used to predict needs, as inputs to the modeling, identify problems”; see also ¶ [0008], “A problem or opportunity for the air-handling unit is presented on a display”; see also ¶ [0109], “various features, elements, and embodiments described herein may be claimed or combined in any combination or arrangement”).
Ahmed does not explicitly teach update a trouble detection pattern related to the obtained trouble item.
 (*Although Ahmed teaches these elements so does Murakami; Murakami Fig. 2 & ¶ [0037], appliance information 208 is the product information & status values are operation information; see also ¶ [0011], failure model updated based on received status information of the electrical appliance – “the home server in the remote maintenance system of the present invention decides whether an electrical appliance is failed or not using the latest failure model updated in the center server”); a processor configured to provide the product information and the operation information to the model trained to obtain a trouble item of the home appliance and update a trouble detection pattern related to the obtained trouble item (Murakami [0011], failure model is updated and this updated failure model is used to detect new failures); and wherein the processor is configured to provide, to the home appliance, information with respect to trouble occurring in the home appliance (*Although Ahmed teaches these elements so does Murakami; Murakami ¶ [0011], failure information is transmitted to the home server which is interpreted as part of the home appliance).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ahmed and Murakami to teach utilizing and updating a failure model because it effectuates “a failure 

Regarding claim 2, Ahmed and Murakami teach the data learning server of claim 1. Ahmed furthermore teaches wherein the operation information of the home appliance comprises at least one of a driving mode set to the home appliance, frequency of the driving mode, performance information of the home appliance, a current measurement, a frequency measurement, a temperature measurement, a pressure measurement (Ahmed ¶ [0103], pressure is measured), a vibration measurement, or a trouble history
Ahmed does not explicitly teach wherein the product information of the home appliance comprises at least one of a type, a manufacturing number, a product name, or a manufacturing date of the home appliance.
However, in analogous art of a remote maintenance system utilizing a failure model, Murakami teaches wherein the product information of the home appliance comprises at least one of a type, a manufacturing number a product name, or a manufacturing date of the home appliance (Murakami Fig. 2, appliance information 208 manufacturer & ¶ [0037], “The appliance information 208 includes an appliance ID 202, a manufacturer code 203 and a model code 204”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ahmed and Murakami to teach including information of a model code or manufacturer code because it allows “for identifying the target electrical appliance”. Murakami ¶ [0053].
(Ahmed ¶ [0068], damper position information is obtained and used to update a learning model), wherein the model learning unit updates a neural network model using the product information (Ahmed ¶¶ [0103] & [0108], modeling is based on design specifications; see also ¶ [0058], teaches utilizing neural network models), the operation information (Ahmed ¶¶ [0068] & [0108], modeling is based on operational measurements), and the position information (Ahmed ¶¶ [0068] & [0108], modeling is based on measurements and other data including damper position).

Regarding claim 4, Ahmed teaches a data learning server comprising: a communicator communicatively connecting the data learning server to a home appliance (Ahmed Fig. 1, cloud server 24, and ¶ [0042], “The network 22 provides for communication between the air-handling unit 12, the server 24, and/or the computer 30”); a processor (Ahmed Fig. 1 & [0043], “The server 24 is a processor, computer, card, or other server for processing and communicating with the air handling unit 12”); and a memory (Ahmed Fig. 1, memory 26 & ¶ [0045]) containing instructions, which, when executed by the processor, cause the data learning server to: acquire, from the home appliance, operation information of the home appliance (Ahmed ¶¶ [0103]-[0105], operation information is collected and transmitted to the server and is used to identify a problem), provide the operation information and product information (Ahmed ¶¶ [0103]-[0104], design specification information is collected and transmitted to the server) to a neural network model (Ahmed ¶ [0058], teaches utilizing neural network models to learn to predict an output) to determine a trouble item of the home appliance (Ahmed ¶ [0108], the neural network model is updating using the measurements and other data; see also ¶¶ [0103]-[0105] regarding collecting design specifications/other data and operation information/measurements; see also ¶ [0058], a neural network model is used to predict events; see also Abstract “The analytics are used to predict needs, as inputs to the modeling, identify problems”; see also ¶ [0008], “A problem or opportunity for the air-handling unit is presented on a display”; see also ¶ [0109], “various features, elements, and embodiments described herein may be claimed or combined in any combination or arrangement”).
Ahmed does not explicitly teach update a trouble detection pattern related to the trouble item, wherein the trouble detection pattern comprises one or more items of information associated with a trouble item.
However, in analogous art of a remote maintenance system utilizing a failure model, Murakami teaches update a trouble detection pattern related to the trouble item, wherein the trouble detection pattern comprises one or more items of information associated with a trouble item (Murakami Fig. 2 & ¶ [0037], appliance information 208 is the product information & status values are operation information; see also ¶ [0011], failure model updated based on received status information of the electrical appliance – “the home server in the remote maintenance system of the present invention decides whether an electrical appliance is failed or not using the latest failure model updated in the center server”); and transmit the determined (*Although Ahmed teaches these elements so does Murakami; Murakami ¶ [0011], failure information is transmitted to the home server which is interpreted as part of the home appliance).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ahmed and Murakami to teach utilizing and updating a failure model because it effectuates “a failure diagnosis in touch with the actual conditions of each electrical appliance,” Murakami ¶ [0011]. 

Regarding claim 5, Ahmed and Murakami teach the data learning server of claim 4. Ahmed furthermore teaches wherein instructions, when executed by the processor, further cause the communicator to transmit, to the external device, information associated with the updated trouble detection pattern (Ahmed ¶ [0107], In act 66, the information, including any problem and/or opportunity, are transmitted from the server to external device 30).

Regarding claim 6, Ahmed and Murakami teach the data learning server of claim 4. Ahmed furthermore teaches wherein the information associated with the trouble detection pattern comprises at least one of a number of new trouble detection patterns, and a trouble item related to the new trouble detection pattern (Ahmed ¶ [0107], In act 66, the information, including any problem and/or opportunity, are transmitted from the server to external device 30).

Regarding claim 7, Ahmed and Murakami teach the data learning server of claim 4. Ahmed furthermore teaches wherein the data learning server controls the communicator to transmit the information related to the updated trouble detection pattern to the external device (Ahmed ¶ [0107], In act 66, the information, including any problem and/or opportunity, are transmitted from the server to external device 30).
Ahmed does not explicitly teach wherein the data learning server, based on receiving a signal requesting information related to the updated trouble detection pattern according to a preset interval or from the external device, controls the communicator to transmit the information related to the new trouble detection pattern to the external device.
However, in analogous art of a remote maintenance system utilizing a failure model, Murakami teaches wherein the data learning server, based on receiving a signal requesting information related to the updated trouble detection pattern according to a preset interval or from the external device (Murakami Fig. 7, failure model sending request S705; see also ¶ [0048], “The home server 101 receives this notice, and sends a failure model sending request corresponding to the electrical appliance 102 to the center server 120”), controls the communicator to transmit the information related to the new trouble detection pattern to the external device (Murakami Fig. 7, S706; see also ¶ [0048], “The center server 120 reads out the requested failure model from the failure model DB 122, and sends it to the home server 101 which requested it (S706, S606 in FIG. 6)”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ahmed and Murakami to teach requesting information and obtaining such information because this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I). 

Regarding claim 16, Ahmed and Murakami teach the data learning server of claim 1. Ahmed furthermore teaches wherein the trouble detection pattern comprises a time-dependent change in at least one variable of operation information (Ahmed Fig. 5 and ¶ [0080], diversity is measured over time and the change is used to indicate a problem)

Regarding claim 17, Ahmed and Murakami teach the data learning server of claim 1. Ahmed furthermore teaches wherein the home appliance is an air-conditioner comprising an electrically powered compressor and at least one sensor configured to measure an electrical current drawn by the compressor over time (Ahmed ¶ [0008], power input measurements are taken from the air conditioner, where power is determined by multiplying voltage and current).

Regarding claim 18, Ahmed and Murakami teach the data learning server of claim 1. Ahmed furthermore teaches wherein the operation information comprises data (Ahmed ¶ [0008], power input measurements are taken from the air conditioner, where power is determined by multiplying voltage and current; see also ¶¶ [0074]-[0075], power input over time is determined).

Regarding claim 19, Ahmed and Murakami teach the data learning server of claim 18. Ahmed furthermore teaches wherein a first trouble detection pattern comprises a slope of a curve of current change over time (Ahmed ¶ [0008], power input measurements are taken from the air conditioner, where power is determined by multiplying voltage and current; see also ¶¶ [0074]-[0075], power input over time is determined).

Regarding claim 20, Ahmed and Murakami teach the data learning server of claim 18. Ahmed furthermore teaches further comprising receiving, from the external device, a first trouble pattern comprising a slope of a curve of current change over time (Ahmed ¶ [0008], power input measurements are taken from the air conditioner, where power is determined by multiplying voltage and current; see also ¶¶ [0074]-[0075], power input over time is determined).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454 
12/17/2021                                                                                                                                                                                                       

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        12/20/2021